BISCHOFF, J.
According to the return of the justice below, the defendant pleaded the statute of limitations and a general denial, no specification of the statute of frauds being made. Therefore the question, towards which much argument was devoted by the appellant, whether or not the contract in suit was open to objection under the latter statute, is not in the case. Crane v. Powell, 139 N. Y. 379, 34 N. E. 911. The judgment is, however, successfully assailed for insufficiency of proof, it being in no way made to appear that the sum of $57 (the amount for which judgment was rendered), or any other sum, was agreed upon by the parties as the price of the goods in suit; and assuming that the recovery proceeded not upon the contract, but upon the claim for work, labor, and services, and materials, furnished, then the absence of any testimony as to their value presents a fatal defect in the evidence given to sustain that claim. Judgment reversed, and a new trial ordered, with costs to abide event.